No. 81-345
         IN THE SUPREME COURT OF THE STATE OF MONTANA

                               1982


IN RE THE MARRIAGE OF:
CATHERINE COLLEEN WILP..IOT,

                               Petitioner and Appellant,
        and
HAROLD M. WILM.OT,
                               Respondent and Respondent.


Appeal from:   District Court of the Thirteenth Judicial District,
               In and for the County of Yellowstone
               Honorable William J. Speare, Judge presiding.
Counsel of Record:
    For Appellant:
        Keefer, Roybal, Hanson, Stacey and Jarussi, Billinqs,
         Montana
    For Respondent:
        Harold M. Wilmot, Pro Se, Huntley, Montana
        Craig R. Buehler, Lewistown, Montana


                           Submitted on briefs: March 4, 1982
                                         Decided: August 19, 1982




                           .
                           r
                                 Clerk
Mr. J u s t i c e      Daniel J.         Shea      delivered         the     Opinion           of     the
Court.
           C a t h e r i n e C o l l e e n Wilmot ( t h e m o t h e r ) a p p e a l s f r o m a n

order      of    the      Yellowstone          County       District        Court modifying
custody.         The p a r t i e s ' m a r r i a g e was d i s s o l v e d i n Y e l l o w s t o n e
County D i s t r i c t C o u r t .       P u r s u a n t t o a n agreement between t h e
parties,        c u s t o d y of   t h e f o u r minor c h i l d r e n was i n t i t i a l l y

awarded t o t h e mother.                 The f a t h e r , H a r o l d M.       Wilmot, l a t e r
petitioned          the t r i a l court           t o modify custody.                    The        trial

c o u r t m o d i f i e d c u s t o d y by a w a r d i n g c u s t o d y o f t h r e e o f t h e
f o u r minor c h i l d r e n t o t h e f a t n e r .
           After       an e v i d e n t i a r y h e a r i n g ,   the t r i a l      c o u r t made
f i n d i n g s and c o n c l u s i o n s and e n t e r e d j u d g m e n t       i n behalf of

the father.           The f i n d i n g s a r e c o n f l i c t i n g a n d c o n t r a d i c t o r y ,
l e a v i n g no b a s i s f o r t h i s C o u r t t o d e t e r m i n e t h e m e r i t s o f

the issues presented f o r appeal.                        For t h a t r e a s o n , w e remand
t h i s c a s e t o t h e t r i a l c o u r t and we d i r e c t t h e t r i a l c o u r t
t o e n t e r f i n d i n g s of     f a c t t h a t a r e determinative.                    In this
o p i n i o n , we d e t a i l why t h e f i n d i n g s of f a c t a r e i n s u f f i c i e n t
a s presented.
           The      trial     c o u r t made       conflicting          f i n d i n g s based          on

e v i d e n c e p r e s e n t e d by t h e f a t h e r and t h e m o t h e r .           W e cannot

tell     from       the     findings        which        evidence          the    trial         court

believed.          C o n t r a d i c t o r y f i n d i n g s c a n n o t form t h e b a s i s f o r

a reviewable order.
           F o r e x a m p l e , t h e t r i a l c o u r t made a f i n d i n g b a s e d on
e v i d e n c e p r e s e n t e d by t h e f a t h e r t h a t " [ t l h e c h i l d r e n w e r e
i n a d e q u a t e l y p r o v i d e d w i t h c l o t h e s and t h a t t h e c h i l d r e n ' s
h e a l t h was e n d a n g e r e d by l a c k of c l e a n l i n e s s        . . ."       Another
finding         indicated          that,     "   [ t ]he c h i l d r e n ' s     clothing             was

adequate        and    clean."          Another         finding       stated,        "   [ t ]h a t    at
times t h e c h i l d r e n ' s d r e s s h a s b e e n i n a d e q u a t e f o r w e a t h e r

conditions          . . ."      W e c a n n o t determine t h e adequacy of f i n d -

i n g s o f f a c t u n t i l w e know w h a t t h o s e f i n d i n g s a r e . F i n d i n g s

which r e s t a t e c o n f l i c t i n g e v i d e n c e m u s t a l s o t e l l t h i s C o u r t
how t h e t r i a l c o u r t r e s o l v e d t h a t c o n f l i c t i n g e v i d e n c e .

             There     were      numerous        and     conflicting            findings        made
regarding          the mother's           habits       and      activities.            The      trial

c o u r t gave       no      clear    i n d i c a t i o n of    what      it a c t u a l l y    found
with     regard        to     these     activities.               Nor     can     we    determine

w h e t h e r t h e t r i a l c o u r t f o u n d t h o s e a c t i v i t i e s t o be d e t r i -
mental t o t h e c h i l d r e n .          The e s s e n c e of         t h i s c u s t o d y modi-
f i c a t i o n is t h e b e s t i n t e r e s t s of          t h e c h i l d r e n and w h e t h e r
their        environment         with       their      mother         seriously         endangers

t h e i r p h y s i c a l , mental, moral or emotional h e a l t h .
             Three f i n d i n g s begin with t h e statement,                      "The f a t h e r

testified         . . .", i n d i c a t i n g     t h a t e a c h of t h e t h r e e f i n d i n g s
was    no more         that     a    restatement          of      evidence        presented        at
trial.
             ". . .         e v i d e n c e s h o u l d n o t be i n c l u d e d i n
             y o u r f i n d i n g s o f f a c t and c o n c l u s i o n s o f l a w .
             T h e r e s h o u l d be raw f a c t s when t h e t r i a l
             j u d g e f e e l s t h e y w i l l be h e l p f u l i n showing
             t h e b a s i s f o r h i s determination. There should
             be i n t e r m e d i a t e f a c t s ; t h e r e s h o u l d be u l t i -
             m a t e f a c t s . T h e r e s h o u l d be no e v i d e n c e . "     1
             San Diego Law Review 1 3 , 33 ( 1 9 6 4 ) .

M e r e l y r e s t a t i n g e v i d e n c e a s i t was p r e s e n t e d w i t h no i n d i -
c a t i o n of     the weight given t h a t                e v i d e n c e d o e s n o t make a
f i n d i n g of f a c t .
             Some o f        the evidence presented                  a t the hearing            came
from     a     home       evaluation        report       done       by    a   court-appointed
s o c i a l worker.          Findings referring t o t h a t report begin with
t h e w o r d s , "The home e v a l u a t i o n r e p o r t i n d i c a t e s        . . ."      or,
"The r e p o r t i n d i c a t e s    . . ."       W c a n n o t t e l l what w e i g h t was
                                                    e
g i v e n t h a t r e p o r t by t h e t r i a l c o u r t .        Again,      f i n d i n g s must

be s t a t e d a s f i n d i n g s and n o t a s a summary o r r e s t a t e m e n t o f
t h e evidence.
           W h a v e e x p r e s s e d d i s a p p r o v a l o f t h e w h o l e s a l e adop-
            e

t i o n of p r o p o s e d f i n d i n g s s u b m i t t e d by t h e p a r t i e s . Tomaskie
v. Tomaskie ( 1 9 8 1 ) ,              Mon t   .           ,   625 P.2d 5 3 6 , 38 S t . R e p .

416.       Here,     t h e f i n d i n g s were s e l e c t e d from b o t h sets of
proposed f i n d i n g s .      A l t h o u g h t h e t r i a l c o u r t ' s f i n d i n g s were

n o t a w h o l e s a l e a d o p t i o n of       t h e f i n d i n g s of t h e p r e v a i l i n g

p a r t y , a c a r e f u l a n a l y s i s o f t h e f i n d i n g s c h o s e n would h a v e
i n d i c a t e d t h a t t h e y w e r e i n c o n s i s t e n t and p r o v i d e d no b a s i s
f o r review.

           I n J e n s e n v. J e n s e n ( 1 9 8 1 ) ,             Plont   .        ,   629 P.2d
765, 38 St.Hep.           1109, we s t a t e d t h a t :

           "Our u l t i m a t e t e s t f o r t h e a d e q u a c y o f
           f i n d i n g s of f a c t is whether t h e y a r e s u f f i -
           c i e n t l y c o m p r e h e n s i v e and p e r t i n e n t t o t h e
           i s s u e s t o p r o v i d e a b a s i s f o r d e c i s i o n , and
           w h e t h e r t h e y a r e s u p p o r t e d by t h e e v i d e n c e
           presented. "
The f i n d i n g s p r e s e n t e d by t h e t r i a l c o u r t d o n o t r e v e a l t h e
b a s i c f a c t s upon which t h e t r i a l c o u r t r e l i e d .
           We   remand       t h i s c a s e and d i r e c t t h e          trial        court    to

enter     findings        of    fact      to       resolve       the    conflicts         in     the
evidence.
W e concur:




    Chief Justice